DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments filed 17 August 2021 with respect to the claims overcome the previous objections.

Response to Arguments
Applicant's arguments filed 17 August 2021 stating “By this amendment, Applicant has revised the independent claims to clarify that a slash face opposing the slash face that includes the first swept surface and the second swept surface has a single planar surface. The opposing slash face and the slash face with the swept surfaces create a non-uniform gap distance between the adjacent slash faces of adjacent nozzles. See e.g., FIGS. 5-6. As discussed during the Interview, Cunha does not disclose a single planar surface on the opposing slash face” have been fully considered and they are persuasive. The Office acknowledges that Cunha does not disclose this limitation since each one of the slash faces of the sidewalls (i.e., the sidewalls 334 and 336 shown in Figures 19, 20, 22A) relied upon in the previous corresponding prior art rejection(s) includes two non-parallel surfaces, not a single planar surface. Accordingly, the previous prior art rejections are withdrawn. New rejections necessitated by these amendments are set forth below.



Claim Objections
Claims 1, 2, 5, 7-10, 14-17, 19, and 20 are objected to because of the following informalities:   
In claim 1, line 14, “or” should be changed to --and-- (note: the associated “at least one of” selects from the group including all of, thus requiring and instead of or, “inner sidewall pressure side flash face”, “inner sidewall suction side slash face”, “outer sidewall pressure side slash face”, “outer sidewall suction side slash face”). 
In claim 1, line 20, “an” (before “opposing”) should be changed to --at least one-- and --at least one-- should be added before “opposing” (last instance)(to improve the formality of the claim)(note: the subsequent recitation “the opposing slash face is opposing the at least one of the…” permits more than one “opposing slash face”).
In claim 1, line 20, --being at least one of the inner sidewall pressure side slash face, the inner sidewall suction side slash face, the outer sidewall pressure side slash face, and the outer sidewall suction side slash face-- should be added after “opposing slash face” (to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 1, line 21, “opposing” should be changed to --opposite-- (to improve the formality of the claim - “opposing” implies facing, which is not considered to be the intent of the instant language).
In claim 1, line 22, “or” should be changed to --and-- (note: the associated “at least one of” selects from the group including all, thus requiring and instead of or, of “inner sidewall pressure side flash face”, “inner sidewall suction side slash face”, “outer sidewall pressure side slash face”, “outer sidewall suction side slash face”).
In claim 1, 3rd to last line, “single planar surface” should be changed to --at least one opposing slash face-- (to improve the formality of the claim and/or in response to above changes).
In claim 9, lines 7, 10, and 13, the semi-colons should be changed to commas (to avoid breaking “each of the plurality of nozzles including:” in line 4).
claim 9, line 19, “or” should be changed to --and-- (note: the associated “at least one of” selects from the group including all of, thus requiring and instead of or, “inner sidewall pressure side flash face”, “inner sidewall suction side slash face”, “outer sidewall pressure side slash face”, “outer sidewall suction side slash face”). 
In claim 9, line 24, “an” (before “opposing”) should be changed to --at least one-- and --at least one-- should be added after “the” (to improve the formality of the claim)(note: the subsequent recitation “the opposing slash face is opposing the at least one of the…” permits more than one “opposing slash face”).
In claim 9, line 24, --being at least one of the inner sidewall pressure side slash face, the inner sidewall suction side slash face, the outer sidewall pressure side slash face, and the outer sidewall suction side slash face-- should be added after “opposing slash face” (to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 9, line 25, “opposing” (2nd instance) should be changed to --opposite-- (to improve the formality of the claim - “opposing” implies facing, which is not considered to be the intent of the instant language).
In claim 9, line 27, “or” should be changed to --and-- (note: the associated “at least one of” selects from the group including all of, thus requiring and instead of or, “inner sidewall pressure side flash face”, “inner sidewall suction side slash face”, “outer sidewall pressure side slash face”, “outer sidewall suction side slash face”). 
In claim 9, 5th to last line, the comma should be changed to a semi-colon (to break “each of the plurality of nozzles including:” in line 4).
In claim 9, the indentation of the last four lines should be reduced (since the limitations therein are not part of “each of the plurality of nozzles including:” in line 4).
In claim 10, line 1, --for each of the plurality of nozzles:-- should be added after “wherein” (since the limitations that follow apply in such a manner).
In claim 14, line 1, --for each of the plurality of nozzles:-- should be added after “wherein” (since the limitations that follow apply in such a manner).
claim 15, line 1, --for each of the plurality of nozzles:-- should be added after “wherein” (since the limitations that follow apply in such a manner).
In claim 17, lines 10, 13, and 16, the semi-colons should be changed to commas (to avoid breaking “each of the plurality of nozzles comprising:” in line 7).
In claim 17, the indentation of lines 20-26 should be increased (since these lines are part of “each of the plurality of nozzles comprising:” in line 7).
In claim 17, line 21, “or” should be changed to --and-- (note: the associated “at least one of” selects from the group including all of, thus requiring and instead of or, “inner sidewall pressure side flash face”, “inner sidewall suction side slash face”, “outer sidewall pressure side slash face”, “outer sidewall suction side slash face”). 
In claim 17, “wherein each nozzle of the plurality of nozzles includes” (line 27) should be deleted (to remove a duplicative recitation in light of “each of the plurality of nozzles comprising:” in line 7) and the indentation of lines 27-31 should be increased (since these lines are part of “each of the plurality of nozzles comprising:” in line 7).
In claim 17, “an” (line 27, before “opposing”) should be changed to --at least one-- and --at least one-- should be added before “opposing” (line 28)(to improve the formality of the claim)(note: the subsequent recitation “the opposing slash face is opposing the at least one of the…” permits more than one “opposing slash face”).
In claim 17, line 27, --being at least one of the inner sidewall pressure side slash face, the inner sidewall suction side slash face, the outer sidewall pressure side slash face, and the outer sidewall suction side slash face-- should be added after “opposing slash face” (to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 17, line 30, “or” should be changed to --and-- (note: the associated “at least one of” selects from the group including all of, thus requiring and instead of or, “inner sidewall pressure side flash face”, “inner sidewall suction side slash face”, “outer sidewall pressure side slash face”, “outer sidewall suction side slash face”). 
claim 17, line 31, the comma should be changed to a semi-colon (to break “each of the plurality of nozzles comprising:” in line 7).
In claim 19, line 1, --for each of the plurality of nozzles:-- should be added after “wherein” (since the limitations that follow apply in such a manner).
In claim 20, line 1, --for each of the plurality of nozzles:-- should be added after “wherein” (since the limitations that follow apply in such a manner).
Claims 2, 5, 7, 8, and 16 are objected to due to dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5, 7-10, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle” renders the claim indefinite since it includes positive limitations that are outside the scope of the invention characterized as “A nozzle”. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In the instant case, the instant limitation relies on details of an element (i.e., “second nozzle”) that is outside the scope of “A nozzle” and, thus, it is unclear whether the boundaries of the sought-after patent protection are “A nozzle” or a greater assembly that includes “A nozzle” (note: Applicant’s disclosure uses the term claims 2, 5, 7, and 8.   

In claim 1, the limitation recited as “the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle” renders the claim indefinite due to disagreement with the disclosure, which indicates that a single planar surface is opposed from a single slash face, not plural slash faces (note: the disclosure uses the term “slash face” to correspond with the entire axial extent of a circumferential face of a nozzle), of an adjacent nozzle. In order to permit proper examination, the instant “adjacent slash faces” is considered as --adjacent first and second swept surfaces-- (note: Applicant’s disclosure indicates that a “slash face” can be subdivided into “swept surfaces”). Due to dependency, this rejection also applies to claims 2, 5, 7, and 8.   

In claim 9, the limitation recited as “the single planar surface creates a non-uniform gap distance between adjacent slash faces of the first nozzle and the adjacent second nozzle” renders the claim indefinite due to disagreement with the disclosure, which indicates that a single planar surface is opposed from a single slash face, not plural slash faces (note: the disclosure uses the term “slash face” to correspond with the entire axial extent of a circumferential face of a nozzle), of an adjacent nozzle. In order to overcome this rejection, the Office recommends changing this to --(i) the at least one opposing slash face of the first nozzle faces the at least one slash face of the second nozzle that includes the first swept surface and the second swept surface such that a non-uniform gap distance therebetween is formed, and/or (ii) the at least one opposing slash face of the second nozzle faces the at least one slash face of the first nozzle that includes the first swept surface and the second swept surface such that a non-uniform gap distance therebetween is formed-- (note: the instant language is interpreted in this manner in order to permit proper examination; Applicant’s arguments filed 17 August 2021 stating that “non-uniform gap distance” is supported by Figs. 5-6 has informed this suggestion and/or claim 17. Due to dependency, this rejection also applies to claims 10, 14-16, 19, and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2013/0011265 - hereafter referred to as Miller; see IDS submission).

In reference to claim 1 (as far as it is clear and definite)
Miller discloses:
A nozzle (400) for a turbine system, the nozzle comprising:
an airfoil (414) including an exterior surface defining a pressure side and a suction side extending between a leading edge and a trailing edge, the airfoil further defining a tip (i.e., a radially inner end)(note: Applicant uses “tip” to mean radially inner end - see the location of Applicant’s tip 62 in combination with Applicant’s Figure 2) and a root (i.e., a radially outer end)(note: Applicant uses “root” to mean radially outer end - see the location of Applicant’s root 64 in combination with Applicant’s Figure 2);
an inner sidewall (402) connected to the airfoil at the tip, the inner sidewall including a peripheral edge defining a pressure side slash face (404), a suction side slash face (406), a leading edge face (see Figure 2), and a trailing edge face (see Figure 3);
an outer sidewall (408) connected to the airfoil at the root, the outer sidewall including a peripheral edge defining a pressure side slash face (410), a suction side slash face (412), a leading edge face (see Figure 2), and a trailing edge face (see Figure 3); and
a stiffening member (i.e., bracket 604) extending circumferentially (note: the bracket 604 has a thickness dimension in the circumferential direction) on at least one of (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) (see Figures 5 and 6) of the outer sidewall (408),
wherein at least one of (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) (412) includes a first swept surface (412A) extending at a first angle (i.e., any angle value associated with any orientation / dimension characterizing “first swept surface”) relative to a nominal slash face angle (i.e., any arbitrary angle) and a second swept (412B) surface extending at a second angle (i.e., any angle value associated with any orientation / dimension characterizing “second swept surface”) relative to the nominal slash face angle, the first swept surface and the second swept surface meeting at a joining line (see annotated Figure 3 below) that is circumferentially aligned (see Figures 5 and 6) with the stiffening member (604), and
an opposing slash face (410) having a single planar surface, wherein the opposing slash face is opposing (i.e., opposite in a circumferential sense)(note: “opposing” is not defined with respect to a particular dimension / direction and is considered to mean opposite)  the at least one of (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) the outer sidewall suction side slash face (412) that includes the first swept surface (412A) and the second swept surface (412B),
wherein, when the nozzle is positioned adjacent a second nozzle, the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle (note: the instant limitation “wherein, when the nozzle is positioned adjacent a second nozzle, the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle” is considered as a statement of intended use of the invention since it merely places the invention characterized as “A nozzle” in relationship to an element (i.e., “a second nozzle”) that is outside the scope of “A nozzle”; the instant limitation does not necessarily limit the structure of the invention characterized as “A nozzle” since “the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle” can be the result of features of “second nozzle”, which is outside the scope of the invention characterized as “A nozzle”).

    PNG
    media_image1.png
    382
    595
    media_image1.png
    Greyscale


In reference to claim 5
Miller discloses:
The nozzle of claim 1, wherein each sidewall extends arcuately greater than 7° (note: since the instant angle is not defined with respect to any reference datum, the instant angle can be addressed by consideration of an arbitrarily defined reference datum in Miller; alternatively the instant recitation of “extends arcuately greater than 7°” is considered as establishing an aspect of the claimed “nozzle” in the context of an annular array of nozzles and, thus, is considered as a statement of the intended use that does not further limit the subject matter of the claimed “nozzle” since the recitation merely places it in an environment of use).

In reference to claim 7
Miller discloses:
The nozzle of claim 1, wherein the stiffening member (604) is located (see Figure 5) between 50% and 100% of a chordal axial length from the leading edge face toward the trailing edge face of the at least one of (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) (408).

In reference to claim 8
Miller discloses:
The nozzle of claim 1, wherein the first angle is between 0.1° and 0.4°, and the second angle is between 0.1° and 0.4° relative to the nominal slash face angle (i.e., considering “nominal slash face angle” to be an angle that is 0.1° to 0.4° from the radial direction, then “first angle” and “second angle” are offset by such an angle from “nominal slash face angle” since they are aligned with the radial direction)(note: “nominal slash face angle” is not defined with respect to any other claimed elements).

Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (note: the instant rejection of claim 1 uses a different consideration of Miller than presented above).

In reference to claim 1 (as far as it is clear and definite)
Miller discloses:
A nozzle (200) for a turbine system, the nozzle comprising:
an airfoil (218) including an exterior surface defining a pressure side and a suction side extending between a leading edge and a trailing edge, the airfoil further defining a tip (i.e., a radially inner end)(note: Applicant uses “tip” to mean radially inner end - see the location of Applicant’s tip 62 in combination with Applicant’s Figure 2) and a root (i.e., a radially outer end)(note: Applicant uses “root” to mean radially outer end - see the location of Applicant’s root 64 in combination with Applicant’s Figure 2);
an inner sidewall (202) connected to the airfoil at the tip, the inner sidewall including a peripheral edge defining a pressure side slash face (204), a suction side slash face (206), a leading edge face (see Figure 2), and a trailing edge face (see Figure 3);
an outer sidewall (210) connected to the airfoil at the root, the outer sidewall including a peripheral edge defining a pressure side slash face (212), a suction side slash face (214), a leading edge face (see Figure 2), and a trailing edge face (see Figure 3); and
a stiffening member (i.e., bracket 602) extending circumferentially (note: the bracket 602 has a thickness dimension in the circumferential direction) on at least one of (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) (see Figure 6) of the outer sidewall (210),
wherein at least one of (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) the inner sidewall pressure side slash face,(212), (i.e., for “outer sidewall pressure side slash face”, the combination of first portion 212A and the curved portion identified below in annotated Figure 6) extending at a first angle (i.e., any angle value associated with any orientation / dimension characterizing “first swept surface”) relative to a nominal slash face angle (i.e., any arbitrary angle) and a second swept (212B) surface extending at a second angle (i.e., any angle value associated with any orientation / dimension characterizing “second swept surface”) relative to the nominal slash face angle, the first swept surface and the second swept surface meeting at a joining line (see annotated Figure 6 below) that is circumferentially aligned (see Figures 5 and 6) with the stiffening member (602), and
an opposing slash face (214) having a single planar surface, wherein the opposing slash face is opposing (i.e., opposite in a circumferential sense)(note: “opposing” is not defined with respect to a particular dimension / direction and is considered to mean opposite) the at least one of (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) (212), (~212A) and the second swept surface (212B),
wherein, when the nozzle is positioned adjacent a second nozzle, the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle (note: the instant limitation “wherein, when the nozzle is positioned adjacent a second nozzle, the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle” is considered as a statement of intended use of the invention since it merely places the invention characterized as “A nozzle” in relationship to an element (i.e., “a second nozzle”) that is outside the scope of “A nozzle”; the instant limitation does not necessarily limit the structure of the invention characterized as “A nozzle” since “the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle” can be the result of features of “second nozzle”, which is outside the scope of the invention characterized as “A nozzle”).

    PNG
    media_image2.png
    289
    696
    media_image2.png
    Greyscale


In reference to claim 2
Miller discloses:
The nozzle of claim 1, wherein each of the inner sidewall pressure side slash face (204) and the outer sidewall pressure side slash face (212) includes the first swept surface (204A and ~212A, respectively) and the second swept surface (204B and 212B, respectively), and each of the inner sidewall suction side slash face (206) and the outer sidewall suction side slash face (214) includes the single planar surface (see Figures 2, 5, and 6).

In reference to claim 5
Miller discloses:
The nozzle of claim 1, wherein each sidewall extends arcuately greater than 7° (note: since the instant angle is not defined with respect to any reference datum, the instant angle can be addressed by consideration of an arbitrarily defined reference datum in Miller; alternatively the instant recitation of “extends arcuately greater than 7°” is considered as establishing an aspect of the claimed “nozzle” in the context of an annular array of nozzles and, thus, is considered as a statement of the intended use that does not further limit the subject matter of the claimed “nozzle” since the recitation merely places it in an environment of use).

In reference to claim 7
Miller discloses:
The nozzle of claim 1, wherein the stiffening member (602) is located (see Figure 5) between 50% and 100% of a chordal axial length from the leading edge face toward the trailing edge face of the at least one of (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) (210).

In reference to claim 8
Miller discloses:
The nozzle of claim 1, wherein the first angle is between 0.1° and 0.4°, and the second angle is between 0.1° and 0.4° relative to the nominal slash face angle (i.e., considering “nominal slash face angle” to be an angle that is 0.1° to 0.4° from the radial direction, then “first angle” and “second angle” are offset by such an angle from “nominal slash face angle” since they are aligned with the radial direction)(note: “nominal slash face angle” is not defined with respect to any other claimed elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable Cunha et al. (US 5,634,766 - hereafter referred to as Cunha; previously cited) in view of Girard et al. (US 8,147,189 - hereafter referred to as Girard).

In reference to claim 1 (as far as it is clear and definite)
Cunha discloses:
A nozzle (338 - see Figures 19-22A) for a turbine system, the nozzle comprising:
an airfoil (56) including an exterior surface defining a pressure side and a suction side extending between a leading edge and a trailing edge, the airfoil further defining a tip (i.e., a radially inner end)(note: Applicant uses “tip” to mean radially inner end - see the location of Applicant’s tip 62 in combination with Applicant’s Figure 2) and a root (i.e., a radially outer end)(note: Applicant uses “root” to mean radially outer end - see the location of Applicant’s root 64 in combination with Applicant’s Figure 2);
an inner sidewall (336) connected to the airfoil at the tip, the inner sidewall including a peripheral edge defining a pressure side slash face (see Figure 19), a suction side slash face (see Figure 19), a leading edge face (see Figure 19), and a trailing edge face (see Figure 19);
an outer sidewall (334) connected to the airfoil at the root, the outer sidewall including a peripheral edge defining a pressure side slash face (see Figure 19), a suction side slash face (see Figure 19), a leading edge face (see Figure 19), and a trailing edge face (see Figure 19); and
a stiffening member (418) extending circumferentially on at least one of a radially inner side (see Figures 22 and 22A) of the inner sidewall (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives),
wherein (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) the inner sidewall pressure side slash face, (see annotated Figure 22A below) extending at a first angle (i.e., any angle value associated with any orientation / dimension characterizing “first swept surface”) relative to a nominal slash face angle (i.e., any arbitrary angle) and a second swept surface (see annotated Figure 22A below) extending at a second angle (i.e., any angle value associated with any orientation / dimension characterizing “second swept surface”) relative to the nominal slash face angle, the first swept surface and the second swept surface meeting at a joining line (see annotated Figure 22A below) that is circumferentially aligned (see the dashed-line in annotated Figure 22A below) with the stiffening member.


    PNG
    media_image3.png
    389
    519
    media_image3.png
    Greyscale





an opposing slash face having a single planar surface, wherein the opposing slash face is opposing the at least one of the inner sidewall pressure side slash face, the inner sidewall suction side slash face, the outer sidewall pressure side slash face, or the outer sidewall suction side slash face that includes the first swept surface and the second swept surface,
wherein, when the nozzle is positioned adjacent a second nozzle, the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle.

Girard discloses:
a gas turbine engine nozzle vane segment comprising an inner sidewall (30) and an outer sidewall (32), wherein the inner sidewall has v-shaped slash faces (see Figures 4 and 5) and the outer sidewall has planar slash faces (see Figure 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Cunha to make the outer sidewall have planar slash faces, as disclosed by Girard, for the purpose of reducing complexity thereof in order to simplify manufacture and/or to permit different geometries (i.e., airfoil shape, airfoil angle of attack, vane twist, vane lean, etc.) of Girard vane 56.

Cunha in view of Girard addresses:
an opposing slash face (i.e., the “pressure side slash face” and “suction side slash face”, which are modified by Girard to be planar, of the “outer sidewall”) having a single planar surface, wherein the opposing slash face is opposing (i.e., opposite in a radial sense)(note: “opposing” is not defined with respect to a particular dimension / direction and is considered to mean opposite) the at least one of the inner sidewall pressure side slash face, the inner sidewall suction side slash face, (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives) that includes the first swept surface and the second swept surface,
wherein, when the nozzle is positioned adjacent a second nozzle, the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle (note: the instant limitation “wherein, when the nozzle is positioned adjacent a second nozzle, the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle” is considered as a statement of intended use of the invention since it merely places the invention characterized as “A nozzle” in relationship to an element (i.e., “a second nozzle”) that is outside the scope of “A nozzle”; the instant limitation does not necessarily limit the structure of the invention characterized as “A nozzle” since “the single planar surface creates a non-uniform gap distance between adjacent slash faces of the adjacent second nozzle” can be the result of features of “second nozzle”, which is outside the scope of the invention characterized as “A nozzle”).

In reference to claim 5
Cunha in view of Girard addresses:
The nozzle of claim 1, wherein each sidewall extends arcuately greater than 7° (note: since the instant angle is not defined with respect to any reference datum, the instant angle can be addressed by consideration of an arbitrarily defined reference datum in Cunha; alternatively the instant recitation of “extends arcuately greater than 7°” is considered as establishing an aspect of the claimed “nozzle” in the context of an annular array of nozzles and, thus, is considered as a statement of the intended use that does not further limit the subject matter of the claimed “nozzle” since the recitation merely places it in an environment of use).

In reference to claim 7
Cunha in view of Girard addresses:
The nozzle of claim 1, wherein the stiffening member (418) is located (see Figure 22A) between 50% and 100% of a chordal axial length from the leading edge face toward the trailing edge face of the at least one of the inner sidewall (336) (note: strike-through text is ignored since “at least one of” establishes the listed elements as alternatives).

In reference to claim 8
Cunha in view of Girard addresses:
The nozzle of claim 1, wherein the first angle is between 0.1° and 0.4°, and the second angle is between 0.1° and 0.4° relative to the nominal slash face angle (i.e., considering “nominal slash face angle” to be an angle that is 0.1° to 0.4° from the radial direction, then “first angle” and “second angle” are offset by such an angle from “nominal slash face angle” since they are aligned with the radial direction)(note: “nominal slash face angle” is not defined with respect to any other claimed elements).

Allowable Subject Matter
Claims 9, 10, 14-17, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action (note: see suggestion(s) for overcoming the 112(b) rejections above).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither anticipates nor renders obvious the combination of limitations that includes “at least one of the inner sidewall pressure side slash face, the inner sidewall suction side slash face, the outer sidewall pressure side slash face, or the outer sidewall suction side slash face includes a first swept surface extending at a first angle relative to nominal slash face angle and a second swept surface extending at second angle relative to the nominal slash face angle, the first swept claim 9, as far as it is clear and definite; similarly in claim 17, as far as it is clear and definite). There is no motivation found in the prior art to include a non-uniform gap distance between a single planar slash face that opposes a non-planar surface (i.e., one having “first and second swept surfaces”) of adjacent nozzles of a nozzle assembly.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745